Case 1:20-cv-23133-RNS Document 13 Entered on FLSD Docket 08/31/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

 Andres Bustillo, M.D., Plaintiff,  )
                                    )
 v.                                 )
                                    ) Civil Action No. 20-23133-Civ-Scola
 Twin City Fire Insurance Company, )
 Defendant.                         )
                       Order Granting Temporary Stay
        Defendant Twin City Fire Insurance Company seeks an unopposed stay
 of discovery. (ECF No. 11.) Twin City submits a stay is warranted based on its
 pending motion to dismiss the complaint. The Court has taken a “‘preliminary
 peek’ at the merits of the motion” and finds the issue raised related to the virus
 exclusion in the insurance policy at issue here appears to have a strong
 likelihood of being granted. See Ray v. Spirit Airlines, Inc., No. 12-61528-CIV,
 2012 WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012) (Scola, J.) (quoting Feldman v.
 Flood, 176 F.R.D. 651, 652–53 (M.D.Fla.1997)). If the motion to dismiss is
 granted in its entirety, which at this preliminary stage appears likely, the need
 for discovery in this proceeding will be eliminated. Id. Additionally, Plaintiff
 Andres Bustillo, M.D. does not oppose the stay.
        The Court thus finds a stay warranted and grants the Defendants’
 motion (ECF No. 11). Discovery is accordingly stayed until this Court issues
 its order on the Defendant’s motion to dismiss. If the motion is ultimately
 denied, (1) discovery must immediately move forward; and (2) the parties must
 file an amended joint-scheduling report within seven days of the entry of any
 order denying the motion to dismiss.
        Done and ordered, at Miami, Florida, August 28, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
